Citation Nr: 1524818	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability. 

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to March 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO appeared to have reopened previously denied claims for service connection for low back and neck disabilities, and denied the de novo claims on their merits.  The Veteran appealed this rating action to the Board.  

In May 2013, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

In the decision below, the Board will reopen the previously denied claims for service connection for low back and neck disabilities, and remand the underlying claims to the RO for additional development.  These issues are, therefore, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed February 1999 rating action, RO denied the claims for service connection for low back and neck disabilities as being not well grounded. 

2.  The additional evidence received since the February 1999 rating decision relates to unestablished facts necessary to substantiate the underlying claims for service connection for low back and neck disabilities (i.e., nexus to military service). 


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, wherein the RO denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).

3.  The February 1999 rating decision, wherein the RO denied service connection for a neck disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 

4.  New and material evidence has been received to reopen the claim for service connection for a neck disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material evidence issues decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

The Board is granting the Veteran's petitions to reopen previously denied claims for service connection for low back and neck disabilities in the decision below, and remanding the underlying claims to the RO for additional development. Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of these claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

II. Analysis

The Veteran seeks to reopen previously denied claims for service connection for low back and neck disabilities.  He contends that he currently has low back and neck disabilities as a result of having fallen off a two-story bridge in El Paso, Texas in 1988.  He maintains that he lost consciousness at the time of the accident and was taken into custody by the Mexican police.  (See VA treatment records, dated in September and October 2011 and Transcript (T.) at pages 3-4)). 

By a February 1999 rating action, the RO denied service connection for low back and neck disabilities. The RO determined that there was no evidence that the Veteran currently (then) had low back and neck disabilities that were related to his period of military service.  The Veteran did not appeal the February 1999 rating action, nor did he submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the February 1999 rating decision became final one year later (February 2000).

In December 2011, the Veteran sought to reopen his previously denied claims for service connection for low back and neck disabilities.  (See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, dated and signed by the Veteran in December 2011).  

The Board finds that new and material evidence has been received and the claims for service connection for low back and neck disabilities will be reopened. 

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence received since the RO's final February 1999 action includes, but is not limited to, VA treatment reports, dated in September and October 2011.  These reports contain the Veteran's history of having had low back and neck pain ever since he fell off a bridge in 1988 during military service.  The examining clinician entered assessments of chronic neck and low back pain and chronic low back pain-since fall in 1988.  (See VA treatment reports, dated in September and October 2011).  These reports are new because they were not of record at the time of the RO's February 1999 rating action.  They are also material.  They are material because they relate to unestablished facts that were not previously of record at the time of the final February 1999 rating action, namely evidence that the Veteran has had low back and neck pain ever since his 1988 fall during military service.  Id.  This evidence creates a reasonable possibility of substantiating the claims because it provides evidence of a nexus between the Veteran's low back and neck complaints and his 1988 in-service fall.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for low back and neck disabilities are reopened.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a neck disability is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional substantive development is necessary in order to ensure there is a complete record upon which to decide the Veteran's claims for service connection for low back and neck disabilities; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the etiology of his claimed low back and neck disabilities.  The Board will separately discuss each reason for remand below. 

i. VA Treatment Records

During the hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his low back and neck from the VA Community Based Outpatient Clinic (CBOC) in Rochester, New York.  (Transcript (T.) at page (pg.) 35).  While treatment records from the above-cited VA facility dated through December 2011 are of record, more recent reports are absent.  In addition,  a December 2011 Vocational Rehabilitation Note from the above-cited facility reflects that the Veteran had requested an application for the Compensated Work Therapy (CWT) program.  (See VA treatment report, dated December 12, 2011, received and uploaded to the Veteran's Virtual VA electronic file on January 7, 2012, labeled as "CAPRI.")  As these outstanding VA treatment records might contain evidence as to the etiology of any currently diagnosed low back and neck disabilities, they are potentially relevant to the claims and should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

ii. VA examination

The Veteran seeks service connection for low back and neck disabilities.  The Veteran contends that he currently has low back and neck disabilities as a result of having fallen off a two-story bridge in El Paso, Texas in 1988.  He maintains that he lost consciousness at the time of the accident and was taken into custody by the Mexican police.  (See VA treatment records, dated in September and October 2011 and T. at pages 3-4). 

The Veteran's service treatment records reflect that in February 1989, he was seen in the Acute Medical Care Clinic after he reportedly fell off a bridge while stationed at Fort Bliss, Texas and injured his right wrist, head, neck, and face.  (He had previously fractured his right wrist in December 1988.)  There was no evidence of any loss of consciousness.  Upon clinical evaluation of the Veteran in February 1989, there was x-ray evidence of a triquitrial fracture, narrowing of the hamate-triquetrum joint space that was probably due to degenerative changes, and a cyst with the navicular.  There was no evidence of any neck or low back pathology.  An assessment of right wrist sprain with avulsion fracture of the triquetrum was entered.  The remainder of the service treatment records are wholly devoid of any subjective complaints or clinical findings of any low back or neck pathology.  A service separation examination is not of record.  

Post-service VA and private treatment records, dated from November 1989 to December 2011 are of record.  These reports pertinently reflect that the Veteran presented to a Dr. R. H. after he sustained a work-related injury to his low back after he lifted a 150-pound bag of beans.  When seen by Dr. R. H. in August 1990, the Veteran related, in part, that he had had increased neck pain that he had not been previously experienced.  A June 1994 magnetic resonance imaging scan (MRI) of the low back revealed evidence of central disc herniation at L4-6.  Subsequent reports, prepared by R. H., M. D., dated in July 1995, May 1997 and February 1998, reflect that she had continued to treat the Veteran for chronic back pain that stemmed from a work-related injury in November 1989.  (See reports, dated in November 1989, July 1995, May 1997 and February 1998, prepared by R. H., M. D. and June 1994 MRI of the lumbar spine).  

VA treatment reports, dated in September and October 2011, contain the Veteran's history of having had low back and neck pain ever since he fell off a bridge in 1988 during military service.  Assessments of chronic neck and low back pain and chronic low back pain-since fall in 1988 were entered.  (See VA treatment reports, dated in September and October 2011).  It is unclear, however, if in rendering the assessment of chronic neck and low back pain-since fall in 1988 whether the VA clinician had reviewed the records, to include an absence of low back and neck pathology coincident to the 1989 fall and post-service October 1989 work-related injury to the low back.  In addition, it is also unclear if the Veteran currently has current low back and neck disabilities in view of the more recent diagnoses of chronic low back and neck pain.  See e.g., Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (to the effect that pain without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection could be granted).  Thus, in view of the 1989 in-service bridge accident, the Veteran's subjective complaints of having had low back and neck pain since that time, and the above-cited assessments of chronic neck and low back pain-since fall in 1988, the Board finds that a VA examination is needed to determine the nature and extent of any currently diagnosed low back and neck disabilities.  38 C.F.R. § 3.159(c)(2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment and evaluation reports of the Veteran, dated from December 2011, to include all CWT reports, from the VA CBOC in Rochester, New York.  All evidence obtained should be uploaded to the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA electronic claims file.  If these records cannot be obtained, the RO should document why the records could not be secured and provide the Veteran an opportunity to submit them.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of his low back and neck disabilities.  The examiner should obtain a complete, pertinent history from the Veteran and review the Veteran's physical claims file, as well as his VBMS and Virtual VA electronic records in conjunction with the examination, giving particular attention to his service treatment records,  lay assertions and testimony, and the pertinent VA and private post-service medical evidence.  The examiner should indicate in the examination report that a review of the entire record was completed. 
   
Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back and neck disability(ies) is/are attributable to military service, including the Veteran's history of having had neck and low back pain since he fell off a bridge in 1988.  
   
The examiner is hereby advised that service treatment records coincident to the 1989 accident are devoid of any clinical evidence of any low back or neck pathology.  The VA examiner is also requested to comment on evidence of a November 1989 work-related injury to the low back, and an August 1990 report, reflecting that the Veteran denied having any previous neck pain.
   
The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.
   
3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims for service connection for low back and neck disabilities readjudicated.  
   
If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
   
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


